 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT RON BELL,                                  No. 2:18-CV-1586-WBS-DMC-P
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    SOLANO COUNTY JAIL, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983.

19                  On June 12, 2019, mail directed to plaintiff was returned by the United States

20   Postal Service as undeliverable. Pursuant to Eastern District of California Local Rule 183(b), any

21   party appearing pro se must file and serve a notice of change of address within 63 days of mail

22   being returned. To date, more than 63 days have elapsed since mail was returned and plaintiff has

23   not notified the court of a change of address.

24   ///

25   ///

26   ///

27   ///

28   ///
                                                        1
 1                  Based on the foregoing, the undersigned recommends that this action be dismissed.

 2   See Local Rule 110.

 3                  These findings and recommendations are submitted to the United States District

 4   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

 5   after being served with these findings and recommendations, any party may file written objections

 6   with the court. Responses to objections shall be filed within 14 days after service of objections.

 7   Failure to file objections within the specified time may waive the right to appeal. See Martinez v.

 8   Ylst, 951 F.2d 1153 (9th Cir. 1991).

 9

10   Dated: August 22, 2019
                                                           ____________________________________
11                                                         DENNIS M. COTA
12                                                         UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
